Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 02/25/2021. 
Claims 1-20 are presented for examination. 
References in applicant's IDS form 1449 received on 02/25/2021 have been considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chait “US 2014/0222522 A1” (Chait) in view of Cheatham, III et al. “US 2016/0358508 A1” (Cheatham).
Regarding Claim 1:  A method for product safety, the method comprising: 
determining a safety level for each of the one or more products (at least see Chait [0003]); 
determining a recommended location to store a new product within the smart container based on a safety confidence score, wherein the safety confidence score is determined based on at least the safety score of the one or more products within the smart container, the safety score of the new product, and a machine learning model (at least see Chait [0135]); and 
displaying the recommended location to a user (at least see Chait [0157] and [0166]).
Chait disclose the claimed invention but fails to explicitly  disclose the mapping one or more products within a smart container by identifying each of the one or more products and determining a location for each of the one or more products. However, Cheatham disclose this  (at least see Cheatham Abstract; Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Chait’s teachings in Cheatham’s SMART REFRIGERATOR enabled, for the advantage of using the container sensor to ensure the safety, stability and self-life of the food products.
Regarding Claim 2:  The method of claim 1, wherein the one or more products are comprised of tagged products and untagged products, and wherein identifying each of the one or more products further comprises: capturing an image of the untagged products; and searching a knowledge corpus based on the captured image (at least see Chait [0170]). 
Regarding Claim 3:  The method of claim 1, wherein the one or more products are comprised of tagged products and untagged products, and wherein identifying each of the one or more products further comprises: scanning a tag of the tagged products; and searching a knowledge corpus based on the captured image (at least see Chait [0569]). 
Regarding Claim 4:  The method of claim 1, wherein the recommended location is displayed to the user using Augmented Reality (at least see Chait [0185]).
Regarding Claim 5:  The method of claim 2, further comprising: updating the safety level for the untagged products by capturing additional images of the untagged product (at least see Chait Fig. 15).
Regarding Claim 6:  The method of claim 3, further comprising: updating the safety level for the tagged products based on an amount of time remaining before an expiration date (at least see Chait [0042]).
Regarding Claim 7:  The method of claim 1, further comprising: identifying cross-contamination within the smart container using light properties; notifying the user of the cross-contamination within the smart container; and utilizing microfluidic platforms within the smart container to contain the cross- contamination (at least see Chait [0133]).
Regarding Claims 8:20  all limitations as recited have been analyzed and rejected with respect to claims 1-7.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627